Case: 1:20-cv-01550-JG Doc #: 17 Filed: 08/19/21 1 of 2. PageID #: 1270



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                     :
JACQUELINE FELIX,                    :            CASE NO. 1:20-cv-01550
                                     :
            Plaintiff,               :            OPINION & ORDER
                                     :            [Resolving Doc. 1]
v.                                   :
                                     :
COMMISSIONER OF SOCIAL               :
SECURITY,                            :
                                     :
            Defendant.               :
                                     :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Plaintiff Jacqueline Felix seeks judicial review of the Social Security Commissioner’s

 final decision denying her Period of Disability, Disability Insurance Benefits, and

 Supplemental Security Income applications. 1

        Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

 for a Report and Recommendation. 2 On August 3, 2021, Magistrate Judge Jonathan D.

 Greenberg issued a Report and Recommendation, recommending that this Court vacate the

 Commissioner’s decision and remand for further proceedings. 3 Any objections to the Report

 and Recommendation were due on August 17, 2021. 4 Neither party filed objections.

        If the parties do not object, the Court may adopt a Report and Recommendation

 without further review. 5




        1
         Doc. 1.
        2
         Local Rule 72.2(b).
       3
         Doc. 16.
       4
         28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
       5
         See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149–53 (1985); U.S. v.
 Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 1:20-cv-01550-JG Doc #: 17 Filed: 08/19/21 2 of 2. PageID #: 1271

 Case No. 1:20-cv-01550
 GWIN, J.

       Accordingly, the Court ADOPTS Magistrate Judge Greenberg’s Report and

 Recommendation, VACATES the Commissioner’s final decision, and REMANDS for further

 proceedings.



       IT IS SO ORDERED.


 Dated: August 19, 2021                   s/     James S. Gwin
                                          JAMES S. GWIN
                                          UNITED STATES DISTRICT JUDGE




                                        -2-
